Citation Nr: 0831715	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a nail perforation, right 
foot, currently rated as 10 percent disabling.

2.  Entitlement to service connection for diabetes mellitus 
type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 20, 1978 to 
December 8, 1978.  He also served in the Army National Guard 
from August 4, 1979 to August 18, 1979, from May 17, 1980 to 
August 31, 1980, from May 30, 1981 to June 21, 1981, and from 
May 29, 1982 to June 12, 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in December 2007, with 
the veteran sitting at the Muskogee RO, and undersigned 
sitting in Washington, DC.  A transcript of the testimony is 
in the claims file.  The matter was remanded for development 
in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the veteran's claims for entitlement to an 
increased disability rating for service-connected residuals 
of a nail perforation, right foot, and entitlement to service 
connection for diabetes mellitus, type II, must be remanded 
again for further development.  Although the Board regrets 
the additional delay, it is necessary to ensure due process 
is followed and that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.

In February 2008, the Board remanded the veteran's claims.  
Specifically, the February 2008 remand instructed the RO/AMC 
to take appropriate steps to contact the veteran and obtain 
the names and addresses of all medical care providers who 
treated him for his diabetes mellitus type II, noting that 
medical records from Fort Dix, New Jersey and Okmulgee 
Memorial Hospital, in and around 1981 and 1982, were of 
particular interest.  In the April 2008 supplemental 
statement of the case (SSOC), the AMC stated that the veteran 
was sent a VCAA development letter on February 29, 2008, 
which asked the veteran to submit the above information, but 
as of the date of the SSOC, no response to the additional 
request for information had been received.  However, there is 
no February 29, 2008 VCAA development letter in the veteran's 
claims file and thus it is unclear if the veteran ever 
received this letter.

In addition, the Board's February 2008 remand instructions 
provided that the veteran should be scheduled for a VA 
examination to determine the current severity of his right 
foot disability.  The veteran was afforded a VA examination 
in May 2008.  The remand instructions specifically stated 
that in accordance with the pertinent rating criteria, the 
examiner should opine as to whether the veteran's right foot 
disability is moderate, moderately severe, or severe.  
However, no opinion as to the severity of the veteran's right 
foot disability was made as part of the May 2008 VA 
examination.  Because the relevant rating criteria, 
Diagnostic Code 5284 (2007), assigns a disability evaluation 
based on the severity of the veteran's foot disorder as 
moderate, moderately severe, or severe, the Board finds that 
there has not been substantial compliance with the February 
2008 remand instructions.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's February 2008 remand.

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that, in the April 2008 SSOC, the veteran was 
provided with general notice as to how a disability rating 
and effective date are assigned in compliance with the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), concerning service connection claims.  However, 
in this case, the veteran has not been adequately provided 
the notice required for increased rating claims, and thus, 
the case must be remanded for proper notice pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for an increased evaluation for residuals 
of nail perforation, right foot.  The 
letter should tell the claimant to provide 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life.  If the Diagnostic Code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
RO should provide at least general notice 
of that requirement to the claimant.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO/AMC should take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who treated him for his 
diabetes mellitus Type II.  Of particular 
interest are medical records from Fort 
Dix, New Jersey and Okmulgee Memorial 
Hospital, in and around 1981 and 1982.  
After obtaining proper authorization, the 
AMC should obtain any relevant records 
from this/these provider(s) that are not 
already of record in order to ensure that 
complete records from these facilities are 
of record.  All efforts to obtain these 
records should be fully documented in the 
veteran's claims file, and a negative 
response should be reported if the veteran 
does not respond or the records are not 
available.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected right 
foot disability.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  The examiner should 
specifically comment on the veteran's 
current level of impairment due to his 
right foot disability, and identify all 
joint, muscular, and/or neurological 
symptomatology.  Opine as to whether the 
veteran's right foot disability is 
moderate, moderately severe, or severe.  
Further, if degenerative arthritis is 
noted and loss of range of motion is 
evident in either the toes or the ankle, 
report the range of motion measurements 
for affected area(s), as well as indicate 
what would be the normal range of motion.  
Provide an objective characterization as 
to whether there is any pain, weakened 
movement, or premature or excess 
fatigability, and whether there is likely 
to be additional range of motion loss due 
to any of the following: (1) pain on use, 
including during flare-ups or repetitive 
or prolonged tasks; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
If applicable, provide an objective 
characterization of the duration and 
severity of such exacerbations.  Also 
describe and explain any neurological or 
muscular impairment, including whether 
there are objective clinical indications 
of stiffness, nerve or ligament damage, 
dislocation, and instability.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, etc., please 
indicate this, too.  Please provide a copy 
of any radiology report and discuss the 
extent and etiology of any positive 
findings.

3. The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If an issue on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case as to the issue(s), and afforded 
a reasonable period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

